COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

JAIME VILLA,                                    §
                                                                   No. 08-14-00047-CR
                              Appellant,        §
                                                                     Appeal from the
v.                                              §
                                                               120th Judicial District Court
                                                §
THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                §
                               Appellee.                           (TC# 20110D05357)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment of conviction as to Count II. We therefore affirm the judgment of the court below as to

Count II.

       The Court concludes there was error in the judgment of conviction as to Count I. We

therefore reverse the conviction and render a judgment of acquittal as to Count I, in accordance

with our opinion. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.